DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 05/13/2022, in which, claim(s) 1-21 are pending. No claim(s) are amended or cancelled. Claim(s) 21 is newly added.

Response to Arguments
Double Patenting (DP):
Applicant submitted an eTD on 05/13/2022 to overcome DP rejection issued in the previous office action. The eTD has been approved. The DP rejection issued in the previous action has been withdrawn.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 12-15, filed 05/13/2022, regarding the U.S.C. 102 and 103 rejections of claims 1-20 have been fully considered and are not persuasive.
Applicants argue that “the references do not teach any or all of the following three limits required by independent claims 1, 9 and 17”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Besides, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., none of the tags or other information are a malicious code creative identification which is generated by the sending SSP for each creative and uniquely identifies each creative to the sending SSP; or a malicious code intermediary identification which is generated by the publisher, browser, analysis code or SSPs that uniquely identifies each SSP sending ads to the publisher" as recited in claim 1 (see page 14 of 16 in the Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recite “a creative identification number 360”. It is not clear if the applicant intends to include the number “360” in the claims.
Claim 21 limitation “the malicious creative which is generated by the  intermediary” should be “the malicious creative which is generated by an  intermediary” since the term “intermediary” is mentioned the very first time in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 9-11, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiravi Khozani et al. (US 2016/0328742 A1) in view of Ranadive et al. (US 8,516,590 B1, cited by the applicant in the 09/08/2020 IDS).
Regarding Claims 1, 9, and 17, Shiravi Khozani discloses
receiving at a feeding computing device from client computing devices malicious code reports of attempted unwanted actions by malicious creatives of internet advertisements (ads) sent by the intermediaries to webpages being displayed to users, the internet advertisements promoting goods and/or services ([0042], “generating one or more browsing objects corresponding to each of the one or more received advertising weblinks, the one or more browsing objects each including attributes related to characteristics of the one or more received advertising weblinks”, [0050], “creating an electronic profile of malicious software residing on a compromised computing device, the malicious software including instruction sets for accessing advertising weblinks”, [0074], “interaction level of the user with a website or an advertising banner”, [0147], “The set (i.e. report) of behaviour signatures that have been developed for identifying malware engaging online advertising fraud may be important for conducting automated binary analysis and code categorization”, see Fig. 1, computing device 104, command and control server 102), 
wherein executing each malicious creative in a browser activates an unwanted action attempt by malicious code ([0154], “attempt to hide fetching and browsing of advertising URLs from users of the infected host”, [0228], “dynamic code that may be executed in a web browser. A purpose of the bot may be to receive (or request) URLs from a server that are, or redirect to, online advertisements”, “The bot either simulates user behaviour to fetch these URLs or attempts to trick a user into manually fetching the URLs” i.e. an unwanted action); 
each malicious code report including a malicious code creative identification and an intermediary identification for the malicious code ([0147], “The set (i.e. report) of behaviour signatures (as malicious code creative identification) that have been developed for identifying malware engaging online advertising fraud”, [0148], “malware may be required to fetch the Uniform Resource Locators (URLs) for advertisements (as intermediary identification) that it may be targeting and load the URLs in a (simulated or real) web browser”, [0175], “URL that may be commonly associated with advertising traffic feeds”); and 
feeding identification data of malicious creatives to intermediaries identified by the intermediary identifications of the malicious code reports ([0019], “polling binary sample feeds to download new binary code for execution by at least one sandbox, and observation by sensors”, [0102], “The process 300 may begin with a feed of binary samples at 302 to a Collector, which provides an ordered queue of binaries to an instrumented binary execution environment at 304”, [0175], “URL that may be commonly associated with advertising traffic feeds”).  
Shiravi Khozani does not explicitly teach but Ranadive teaches
parsing each malicious code report to extract the malicious code creative identification and the intermediary identification for the malicious code (Col 6 Lines 15-24, “to parse pages' content and recognize patterns of information, such as signatures of known malware, the presence of script tags and iframes and their content, etc.”, Col 7 Lines 10-26, “script tags for which the source field is defined”);
Shiravi Khozani and Ranadive are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ranadive with the disclosure of Shiravi Khozani. The motivation/suggestion would have been to help determination that the advertisement is associated with malicious activity (Ranadive, Abstract).

Regarding Claims 2, 10, and 19,
adding to each malicious code report, internet protocol address information of the client computing devices (Shiravi Khozani, [0074], Ranadive, Col 23 Lines 39-40, “the IP address of the client”); and 
parsing from each malicious code report, user agent information of a type of browser of the client computing devices (Ranadive, Col 6 Lines 15-24, Shiravi Khozani, [0074] & [0306], “specific browser type”).

Regarding Claims 3, 11, and 20, the combined teaching of Shiravi Khozani and Ranadive teaches 
wherein the intermediary identification is one of a supply side platform (SSP)  identification, a demand side platform (DSP) identification or an ad provider identification of an ad provider that sent the malicious creative (Shiravi Khozani, [0071], “advertising service providers such as, for example, agencies, DSPs,”); and wherein each malicious code report includes: 
at least two of a malicious code seat identification, a copy of malicious code programming code of each malicious creative and a malicious code chain of events that lead to the unwanted action attempt, the malicious code chain of events having the timestamp of the unwanted action attempt (Shiravi Khozani, [0147-0152], “The set (i.e. report) of behaviour signatures that have been developed for identifying malware engaging online advertising fraud”, “Behaviour signatures may be developed that identify this behaviour, based on combinations of the following example behaviours during execution of the binary:”, “strings that are written to memory”, “pattern matching on network traffic that may be generated”).  

Regarding Claim 21, the combined teaching of Shiravi Khozani and Ranadive teaches 
wherein the malicious code creative identification includes a creative identification number 360 for the malicious creative which is generated by the intermediary for each malicious creative and uniquely identifies each malicious creative to the intermediary (Ranadive, Col 6 Lines 15-24, “signatures of known malware, the presence of script tags and iframes and their content”), and 
the intermediary identification for the malicious code includes an intermediary identification number for the intermediary that provided the malicious creative, which is generated by a publisher of the malicious creative, the client computing device or the intermediary that uniquely identifies each intermediary sending ads to the publisher (Ranadive, Col 7 Lines 10-26, “script tags (as the intermediary identification) for which the source field is defined”, i.e. identifies the providing intermediary).


Allowable Subject Matter
Claims 4, 7, 12, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art, alone or in combination teaches the claim limitations of claims 4, 7, 12, 15, and 18 in view of the other limitations of claims 1, 9 and 17.
Claims 5-6, 8, 13-14 and 16 are allowable in view of their dependencies on claims 4, 7, 12 and 15.

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497